 



Exhibit 10.4
GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS
          WHEREAS, WELLMAN, Inc., MRF, Inc. and Fiber Industries, Inc., each
Delaware corporations having their chief executive offices at 1041 521 Corporate
Center Drive, Fort Mill, South Carolina (the “Grantors”), as debtors and debtors
in possession, are the owners of all right, title and interest in and to the
United States copyrights and associated United States copyright registrations
and applications for registration set forth in Schedule A attached hereto;
          WHEREAS, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent,
having its principal offices at 60 Wall Street, New York, New York, (the
“Grantee”), desires to acquire a security interest in, and lien on, all of
Grantors’ right, title and interest in and to Grantors’ copyrights and copyright
registrations and applications therefor described above; and
          WHEREAS, the Grantors are willing to assign to the Grantee, and to
grant to the Grantee a security interest in and lien upon the copyrights and
copyright registrations and applications therefor described above;
          NOW, THEREFORE, for good and valuable consideration, the receipt of
which is hereby acknowledged, and subject to the terms and conditions of the
Security Agreement, dated as of February 26, 2008, between the Grantors, the
other assignors from time to time party thereto and the Grantee (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), the Grantors hereby assign to the Grantee, and grant to the Grantee
a security interest in and a lien upon, all of Grantors’ right, title and
interest in and to Grantors’ copyrights and copyright registrations and
applications more particularly set forth on Schedule A attached hereto, (the
“Copyrights”) together with (i) all Proceeds (as such term is

 



--------------------------------------------------------------------------------



 



defined in the Security Agreement referred to above) of the Copyrights, and
(ii) all causes of action arising prior to or after the date hereof for
infringement of any Copyright.
          This GRANT OF SECURITY INTEREST is made to secure the satisfactory
performance and payment of all the Obligations (as such term is defined in the
Credit Agreement, dated as of February 26, 2008, among the Grantors, the other
borrowers party thereto, the Grantee and the lenders signatory thereto from time
to time) of the Grantors and shall be effective as of the date of the Security
Agreement. Upon the occurrence of the Termination Date (as defined in the
Security Agreement), the Grantee shall, upon such satisfaction, execute,
acknowledge, and deliver to Grantors an instrument in writing releasing the
security interest in the Copyrights acquired under this Grant of Security
Interest.
          This Grant of Security Interest has been granted in conjunction with
the security interest granted to Grantee under the Security Agreement. The
rights and remedies of the Grantee with respect to the security interest granted
herein are more fully set forth in the Security Agreement, all terms and
provisions of which are incorporated herein by reference. In the event that any
provisions of this Grant of Security Interest are deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall govern.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Grant as of the
26th day of February, 2008.

                  WELLMAN, INC.,
as Grantor
 
           
 
  By:   /s/ Keith R. Phillips    
 
     
 
     
 
  Name:  
 
   
 
     
 
     
 
  Title:        
 
     
 
     
 
                MRF, INC.,
as Grantor
 
           
 
  By:   /s/ Keith R. Phillips    
 
     
 
     
 
  Name:  
 
   
 
     
 
     
 
  Title:        
 
     
 
     
 
                FIBER INDUSTRIES, INC.,
as Grantor
 
           
 
  By:   /s/ Keith R. Phillips    
 
     
 
     
 
  Name:  
 
   
 
     
 
     
 
  Title:        
 
     
 
     
 
                DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Grantee
 
           
 
  By:   /s/ Marguerite Sutton    
 
  Name:  
 
Marguerite Sutton    
 
  Title:   Director    
 
           
 
  By:   /s/ David J. Bell    
 
  Name:  
 
David J. Bell    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



     
STATE OF New York
                  )
 
  ) ss.:
COUNTY OF New York
  )

          On this 22 day of February, 2008, before me personally came Marguerite
Sutton who, being by me duly sworn, did state as follows: that s/he is Director
of Deutsche Bank Trust Company Americas that s/he is authorized to execute the
foregoing Grant of Security Interest on behalf of said corporation and that s/he
did so by authority of the Board of Directors of said corporation.
/s/ Maureen E. Thomas
                                                            
Notary Public
Maureen E. Thomas
Notary Public – State of New York
No. 01TH6098264
Qualified in Bronx County
Certified in New York County
My Commission Expires 9/08/2011

 



--------------------------------------------------------------------------------



 



     
STATE OF New York
  )
 
   
 
  ) ss.:
 
   
COUNTY OF New York
  )

On this 22 day of February, 2008 before me personally came David J. Bell who,
being by me duly sworn, did state as follows: that s/he is Managing Director of
Deutsche Bank Trust Company Americas that s/he is authorized to execute the
foregoing Grant of Security Interest on behalf of said corporation and that s/he
did so by authority of the Board of Directors of said corporation.
/s/ Maureen E. Thomas
                                                            
Notary Public
Maureen E. Thomas
Notary Public – State of New York
No. 01TH6098264
Qualified in Bronx County
Certified in New York County
My Commission Expires 9/08/2011

 